United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Davis et al.				:
Application No. 15/328,749			:		Decision on Petition
Int’l Filing Date: July 23, 2015		:				
Attorney Docket No. 273500-US-3		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed June 10, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Background

As a preliminary matter, the Office notes the applicant is Baker Hughes Energy Technology UK Limited, which was previously named GE Oil & Gas UK Limited.

The Office issued a Notice Requiring Inventor’s Oath or Declaration via an e-mail notification on April 4, 2019.  The notification was sent to the following three addresses:

(1)	Lori.e.rooney@ge.com, 
(2)	Gpo.mail@ge.com, and
(3)	Jenifer.ward@ge.com.  

The notice requires the submission of an oath or declaration in compliance with 37 C.F.R. 
§ 1.63, or a substitute statement in compliance with 37 C.F.R. § 1.64, executed by or with   respect to all four inventors.  The notice states the application will become abandoned if the required items are not filed on or before the date the issue fee is paid.

The issue fee was paid on July 1, 2019.

The Office did not receive a proper oath, declaration, or substitute statement for the four inventors on or before July 1, 2019.  As a result, the application became abandoned on July 2, 2019. 

The Office issued a Notice of Abandonment to applicant via an e-mail notification on July 11, 2019.   The notification was sent to the following three addresses:

(1)	Lori.e.rooney@ge.com, 
(2)	Gpo.mail@ge.com, and
(3)	Jenifer.ward@ge.com.  

The petition was filed on June 10, 2022,

Discussion

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition includes items (1)-(3) set forth above. 

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”3  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.

The information in the petition is sufficient to address the initial abandonment of the application.  

The information in the petition is not sufficient to address the delay in filing a petition to revive. The petition was filed more than 2 years and 11 months after both the date of abandonment and the date the Office issued the Notice of Abandonment.  In order to obtain relief under 37 C.F.R. 
§ 1.137(a), the entire delay in the submission of a petition to revive must be unintentional.
The mere fact the initial abandonment was unintentional is not proof the entire delay in filing a petition was unintentional.

Any renewed petition filed in response to this decision should include an explanation for the entire delay in the submission of the petition to revive.  The explanation should include, but not necessarily be limited to, answers to the following questions:

(1)	What steps were taken by applicant to revive the application after receiving the Notice of Abandonment, and if such steps were not taken, why not?
(2)	What events resulted in the submission of the petition?  For example, did the petition result from a discovery that the application was abandoned by an employee performing an audit of applicant’s application?

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 1223.
        4 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.